Citation Nr: 0823195	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-25 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin rash claimed 
as secondary to exposure to Agent Orange.

2.  Entitlement to a compensable evaluation for the residuals 
of a gunshot wound to left chest (minor).

3.  Entitlement to an evaluation in excess of 10 percent for 
a 3 centimeter by 2 centimeter scar on the left chest area, 
the result of a shrapnel fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1968 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in September 1999 and 
August 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The record 
reflects that the first rating action denied the veteran's 
request for a compensable evaluation for a shrapnel wound to 
the chest.  The RO granted a 10 percent rating for the scar.  
The veteran appealed both awards.  The second rating action 
involved the denial of service connection for a 
dermatological condition that he claims began while he was in 
service.

In February 2007, the Board remanded the claim for the 
purpose of obtaining physical examinations of the veteran.  
Specifically, the Board asked that dermatological and muscle 
injury examinations be accomplished so that the Board would 
have the most recent findings with respect to the increased 
ratings issues.  The Board also asked that an etiological 
opinion be provided with respect to the veteran's claimed 
skin disorder.  Examinations were scheduled for the veteran 
but he failed to report for said exams.  The claim has since 
been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  The service medical records are negative for the 
treatment of or findings indicative of a chronic 
dermatological disorder.

3.  The veteran has not been diagnosed as suffering from 
chloracne.  Moreover, while he has received treatment 
recently for various skin disorders and conditions, none of 
the disorders and conditions has been etiologically linked to 
the veteran's military service or any incident therein.

4.  While in service, the veteran was the subject of a shell 
fragment wound to the chest.  

5.  The veteran's shell fragment wound scar is 3 x 2 
centimeters and is slightly tender.  There is no underlying 
muscle tissue damage. 


CONCLUSIONS OF LAW

1.  A skin disability, claimed as secondary to Agent Orange 
exposure, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for a scar on the left chest area as a residual of a shrapnel 
wound have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.7, 4.55, 
4.56, 4.73, 4.104, Diagnostic Code 7804 (2002) and (2007).

3.  The criteria for a compensable evaluation for the 
residuals of a shrapnel wound of the left chest have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 4.1- 4.14, 4.7, 4.55, 4.56, 4.73, 4.104, 
Diagnostic Code 5302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the veteran from the agency of original jurisdiction (AOJ) in 
September 2000 and April 2001.  These letters informed the 
appellant of what evidence was required to substantiate the 
claim for an increased evaluation and service connection, and 
of his, and VA's, respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

Despite the fact that the notice was provided before and 
after the initial AOJ decisions of September 1991 and August 
2001, the Board finds that there was a "lack of prejudice 
from improper timing of the notice."  That is, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although 
notice was provided to the appellant before and after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
The record indicates that the veteran did undergo VA medical 
examination in August 1999.  After reviewing the claim in 
conjunction with this appeal, the Board, in February 2007, 
remanded the claim for the purpose of obtaining additional 
medical evidence.  The record indicates that the Board 
specifically remanded the claim for the purpose of having the 
veteran undergo additional dermatological and muscle 
evaluations.  Two separate examinations were scheduled for 
the veteran but he failed to report for either examination.  
The record indicates that the veteran was notified of the 
medical appointments but he failed to appear for the 
examination.  Neither the veteran nor his representative has 
submitted a request for another examination nor have they 
proffered an excuse as to why the veteran was unavailable for 
either scheduled examination.

38 C.F.R. § 3.655 (2007) provides that when a claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original claim, the claim 
shall be rated based on the evidence of record.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etcetera.  38 C.F.R. § 3.655(a) (2007).

The Board finds that the VA has met its duty to assist the 
veteran in obtaining a medical examination of the veteran.  
Unfortunately, it is the veteran who has abrogated his duty 
by failing to report for the most recent scheduled 
examinations.  Such a failure has prevented the VA from 
obtaining the most current findings with respect to his 
dermatological condition and the residuals of a shrapnel 
wound injury.  The Board will, therefore, consider the claim 
based on the evidence previously developed.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his representative have proffered 
documents and statements in support of the veteran's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the 
issues now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with Dingess-
type notice via the letter sent to him by the Appeals 
Management Center (AMC) in February 2007.  This letter 
specifically discussed the contents of Dingess and how the 
Dingess case could affect the veteran's case.  Because this 
notice has been provided, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

According to Vazquez-Flores v. Peake, 27 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the veteran was provided pertinent information 
in the VCAA notice letters cited above and in the October 
2007 Supplemental Statement of the Case (SSOC).  
Cumulatively, the veteran was informed of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; the claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic code(s); and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

In the case currently before the Board, the VCAA notice did 
not make specific reference to the diagnostic codes under 
which the veteran's disabilities have been rated.  In Sanders 
v. Nicholson, No. 2006-7001 (Fed. Cir. May 16, 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

The claimant has demonstrated that there was actual knowledge 
of what was needed to establish the claim.  Actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrates an awareness 
of what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The 
mere act of submitting evidence does not demonstrate actual 
knowledge.  See Vazquez-Flores.  In this instance, the 
veteran demonstrated his awareness through his various 
submissions to the VA over the course of this appeal.  That 
is, the veteran had written that his disabilities involving 
the residuals of a shrapnel wound were more disabling, that 
they had become more disabling, and that an increased 
evaluation should be assigned in light of their worsening.  
The veteran further insinuated through his statements to the 
VA that he was aware of what was required in order for a 
higher disability to be assigned.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the statement of the case and 
the claimant was told why a higher rating was not warranted 
under that criteria.  

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may be a VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, there is no error.  
Here, the appellant is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the appellant under the 
VCAA.  In essence, the appellant in this case has been 
notified as to the laws and regulations governing increased 
ratings and service connection claims.  He has been advised 
of the evidence considered in connection with his appeal and 
what information VA and the appellant would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the appellant's 
claim.  Thus, the Board finds that there has been no 
prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).



I.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issues before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

While the veteran was in the Republic of Vietnam, he received 
a shrapnel wound to the chest.  When he was discharge from 
the US Army, he applied for VA compensation benefits for the 
residuals of a gunshot wound to the chest.  A VA examination 
of his chest was performed in November 1975.  The examiner 
found a scar located on the left anterior side of the chest; 
the scar was estimated to be 5 x 2.5 centimeters and there 
was a mild depression in the muscle tissue.  The scar was 
found to be nontender but the chest wound produced 
"soreness" per the veteran.  The functionability of the 
chest and the shoulders of the veteran were not affected by 
the gunshot wound.  The results of the examination were 
forwarded to the RO which subsequently granted service 
connection.  A noncompensable evaluation, in conjunction with 
Diagnostic Code 5302, was assigned.  

In 1999, the veteran submitted a claim for an increased 
evaluation for this condition.  He underwent a VA Muscles 
Examination in August of that same year.  Before the exam, 
the examiner noted that the veteran complained of "pain" in 
the left side of his chest.  Upon examination, the examiner 
found a scar that measured 3 x 2 centimeters.  The area was 
tender and there was a defect in the pectoralis muscle, which 
had the same dimensions as the scar and was 2 centimeters 
deep.  There was no indication from the exam as to whether 
there were any restrictions to the underlying muscles or to 
the veteran's ability to function as a result of the shell 
fragment wound.  There was no indication that there was a 
loss of power, fatigue, impairment of coordination, or 
weakness.  

These results were forwarded to the RO.  The RO bifurcated 
the condition into two "disorders" and granted a 10 percent 
rating for the residual scar.  The RO, however, did not grant 
a compensable evaluation for the injury to the muscle group.  
The veteran was notified of this decision and he subsequently 
appealed the evaluations that had been assigned.  

In conjunction with his appeal, the veteran's known medical 
records were obtained from the VA Medical Center (VAMC) and 
included in the claims folder for review.  It is noted that 
these records, stemming from the time of the veteran's 
request for an increased evaluation to the present, show 
treatment for a myriad of service-connected and nonservice-
connected disorders, disabilities, and diseases.  However, 
they do not show treatment for his shrapnel wound injury.  
That is, they do not show treatment or complaints involving 
the muscle wound injury or the scar.  

The Board, in February 2007, remanded the claim for the 
purpose of obtaining a physical examination of the affected 
area.  An examination was scheduled but the veteran failed to 
appear for the exam.  The veteran subsequently notified the 
VA that he did "not want [the] appointment".  The claim has 
since been returned to the Board for review.  

As reported above, the veteran has been assigned a 
noncompensable evaluation in accordance with the rating 
criteria found at 38 C.F.R Part 4, Diagnostic Code 5302 
(2007).  He has been awarded a 10 percent rating in 
accordance with the rating criteria noted at 38 C.F.R. Part 
4, Diagnostic Code 7804 (2002) and (2007).  

Initially, the medical reports indicate that the veteran is 
right-handed.  As such, the left side of the veteran's body 
would be considered the minor, i.e., non-dominant side.  See 
38 C.F.R. § 4.69 (2007).

Under Diagnostic Code 5302, a noncompensable evaluation will 
be assigned where there is "slight" disability.  A 20-
percent evaluation is warranted for either "moderate" or 
"moderately severe" muscle disability of the non-dominant 
side.  A maximum 30-percent evaluation is assigned for 
"severe" muscle disability of the non-dominant side.  
Limitation of motion associated with a disability is 
accounted for under these criteria, as set forth at 38 C.F.R. 
§ 4.56(d) (2007).  

Additional criteria for determining how to classify a muscle 
injury are set forth in 38 C.F.R. § 4.56 (2007).  The 
criteria consist of the type of injury, the history and 
complaints, and the objective findings.  For VA purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2007).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 
4.56(b) (2007).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1) (2007).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile or no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2) 
(2007).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3) 
(2007).

Under 38 C.F.R. § 4.56(d)(4) (2007), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high- 
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

Additionally, under 38 C.F.R. § 4.55 (2007):

(a)  A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b)  For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions:  6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c)  There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions:  

(1) In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be 
rated, but at the next lower level than 
that which would otherwise be assigned.  

(2) In the case of an ankylosed shoulder, 
if muscle groups I and II are severely 
disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.

(d)  The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e)  For compensable muscle group 
injuries which are in the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups.

(f)  For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (2007) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The most recent VA examination demonstrates that there is 
only slight, if negligible, damage to the left chest and 
shoulder girdle.  There was minimal scarring, which has been 
rated separately, and no fatigue or pain.  The examination 
has not shown loss of deep fascia or muscle substance, or 
impairment of muscle tonus, and his muscle injury is not 
shown to otherwise meet the criteria for a moderate muscle 
injury under the applicable diagnostic code.

There is also no evidence of neurological manifestations, and 
no evidence of a degree of limitation of motion that would 
warrant a compensable rating under one of the diagnostic 
codes of 38 C.F.R. § 4.71a (2007).

To the extent they may be applicable, the Board has also 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2007).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Although the veteran has generally complained of pain, said 
pain was not demonstrated upon examination.  Moreover, there 
has been no signs of weakness and incoordination, and none of 
the veteran's medical providers have ever insinuated that the 
veteran's ability to perform daily taskings have been 
impinged or limited due to the residuals of the wound.  
Further, it does not appear from a review of the veteran's 
limited treatment records that his complaints of pain have 
been severe enough to cause the veteran to seek repeated or 
continuous treatment.  In essence, the symptomatology 
associated with the service-connected shrapnel wound 
residuals are exactly that described in the schedular 
criteria, namely a slight muscle injury to Muscle Group III.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5303 (2007).

Considering all of the evidence, the Board finds it 
reasonable to conclude that the manifestations associated 
with the veteran's shrapnel wound residuals clearly define 
the criteria for a compensable evaluation.  Accordingly, an 
increased evaluation is not warranted.  While the Board 
considered the doctrine of affording the veteran benefit of 
any existing doubt with regard to this element of the appeal, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant resolution of 
this matter on that basis.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.3 (2007).

The Board notes that the veteran's scar residual has been 
assigned a 10 percent rating in accordance with 38 C.F.R. 
Part 4, Diagnostic Code 7804 (2002) and (2007).  

The Board notes that the rating criteria for scars was 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).  The Board must determine whether 
evaluation of the veteran's disability under the new 
regulations will be unfairly prejudicial to the veteran.  See 
Bernard, supra.  The Board finds that the veteran is not 
prejudiced by application of the revised regulations 
concerning the evaluation of his disability.  This is so 
because the Board may use a combination of the new and old 
regulations to grant the benefit sought.  Moreover, the Board 
notes that while some of the regulations differ greatly, 
requiring more exact measurements of the scar tissue 
involved, others do not vary at all, as described below.

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches, 20 percent disabling for 
areas exceeding 12 square inches, 30 percent disabling for 
areas exceeding 72 square inches, and 40 percent disabling 
for areas exceeding 144 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2007).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2007).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. Part 
4 (2007).  The next criteria, that of Diagnostic Code 7804, 
provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
following states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
states that in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation (See 38 C.F.R. § 4.68 of this part on the 
amputation rule).  Finally, Diagnostic Code 7805 directs that 
other scars shall be rated on the limitation of function of 
the affected part.  38 C.F.R. Part 4 (2007).

Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent evaluation for a scar, regardless of measurement, 
that was superficial, poorly nourished, or characterized by 
repeated ulceration.  Diagnostic Code 7804 awarded 10 percent 
for a superficial scar that was tender and painful upon 
objective observations, regardless of measurement.  
Diagnostic Code 7805 does not differ, directing that other 
scars be evaluated on the limitation of the function of the 
part affected.  38 C.F.R. Part 4 (2002).

The veteran's scar has been found to be tender but it is not 
adherent to the underlying tissue.  Although there is some 
minimal underlying tissue loss, there is no evidence that 
this tissue loss has impacting on the functioning ability of 
the underlying muscle.  Additionally, the scar has been 
classified as superficial, not subject to ulcerations, and it 
only measures 3 centimeters by 2 centimeters by 2 centimeters 
deep.  The Board also notes that the available medical 
records do not show any treatment for or complaints involving 
the scar.  After reviewing the evidence, the Board finds that 
the criteria have not been met for an evaluation in excess of 
10 percent pursuant to Diagnostic Codes 7801, 7802, 7803, 
7804, and/or 7805 (2002) and (2007).  Also, the scar does not 
approach the area size needed for an evaluation in excess of 
10 percent.  Hence, for the above reasons, the Board finds 
that the criteria for an evaluation in excess of 10 percent 
for a residual scar have not been met.

Finally, 38 C.F.R. § 3.321(b)(1) (2007) provides that, where 
the disability picture is so exceptional or unusual that the 
normal provisions of the Rating Schedule would not adequately 
compensate the veteran for service-connected disability, then 
an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or by the veteran before the Board, the correct course of 
action for the Board is to raise the issue and remand the 
matter for decision in the first instance by the RO.  Bagwell 
v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  Judicial precedent has held that, in the 
absence of "evidence of 'an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the shrapnel wound or scar residuals caused 
marked interference with employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2007) is not appropriate.

II.  Service Connection

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(2007), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence otherwise. 
38 C.F.R. § 3.307(a) (2007).  If a veteran was exposed to a 
herbicide agent during active military service, the diseases 
noted at 38 C.F.R. § 3.309(e) (2007) will be service 
connected if the requirements of 38 C.F.R. § 3.307(a) (2007) 
are met, even there is no record of such disease during 
service.  However, if the rebutable presumptions of 38 C.F.R. 
§ 3.307(d) (2007) are also not satisfied, then the veteran's 
claim shall fail.  VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which it has not been 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341 
(1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) (2007).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e) (2007).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  If a disorder is not listed in 38 
C.F.R. § 3.309(e) (2007), the presumption of service 
connection related to Agent Orange is not available.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The veteran has claimed that he now suffers from a skin 
disability, also known as a skin rash, and that this 
condition resulted from his exposure to chemical dioxins 
while he was stationed in the Republic of Vietnam.  The 
record reflects that the veteran did in fact serve in Vietnam 
and it may be presumed that as a result of his service in 
Vietnam, he may have been exposed to chemical dioxins.

A review of the veteran's service medical records show that 
he did not receive treatment during his two years of active 
service for a dermatological condition.  However, it was 
noted on his discharge physical that he had "tinea 
versicolor".  

Between the veteran's discharge in 1970 to 1999, there are no 
medical records showing treatment for any type of skin 
disorder.  It is not until May of 1999 that the veteran 
sought treatment for a rash of the perianal area.  The VA 
medical records further show that over the next three years, 
the veteran received treatment for a rash of the buttocks, a 
fungal infection of the perianal area, and a fungal infection 
of the groin.  He was subsequently diagnosed as having tinea 
cruris.  An examination report from March 2004 reported that 
the veteran was suffering from tinea corporis, an 
unidentified rash, and "other nonspecific skin eruptions."  
The exam report noted that the veteran was using a topical 
cream for treatment of the dermatological conditions.

The veteran submitted a statement in support of his claim in 
June 2004.  In that statement, the veteran stated that he 
developed a rash over different parts of his body.  He 
described the condition as a rash that itched and produced 
"little bumps".  He attributed his dermatological condition 
to his military service including his service in Vietnam.  
The veteran contacted the VA again in February 2007 saying 
that he was suffering from skin cancer.  VA outpatient 
treatment records from 2007 fail to corroborate the veteran's 
assertion that he has been diagnosed with skin cancer.  
Moreover, the medical records do not contain any opinions 
that would relate the veteran's various skin disorders with 
his military service or to exposure to chemical dioxins.

Nevertheless, the Board, in February 2007, remanded the claim 
for the purpose of obtaining a dermatological examination of 
the veteran.  The examiner was asked to determine whether the 
veteran was suffering from chloracne or any other skin 
disorder.  It was further requested that the examiner express 
an opinion as to whether any found dermatological condition 
was the result of the veteran's military service or due to 
the veteran's exposure to chemical dioxins while he was in 
Vietnam.  Unfortunately, the veteran failed to appear for the 
scheduled examinations.  

Notwithstanding the lack of supporting medical evidence, the 
veteran has continued to assert that since he served in 
Vietnam and because he has suffered from various skin 
disorders, these skin disorders should be considered 
presumptive diseases and service connection should be granted 
based upon 38 C.F.R. §§ 3.307 and 3.309 (2007).

Unfortunately, the veteran's assertions are the only positive 
evidence in support of his claim.  That is, the claims folder 
is negative for any medical evidence, either from a private 
physician or a government physician, which would establish an 
etiological link between the claimed disability with his 
military service.  Moreover, there is no medical evidence 
indicating or suggesting that the veteran suffers from 
chloracne (a presumptive skin disorder) or any other 
presumptive disease covered under 38 C.F.R. §§ 3.307 and 
3.309 (2007).  Therefore, it is the conclusion of the Board 
that since the veteran has not been diagnosed as suffering 
from a chemical dioxin presumptive disease, 38 C.F.R. 
§§ 3.307 and 3.309 (2007) do not apply.  However, service 
connection may still be granted on a direct basis.  

The Board is left with the contentions made by the veteran.  
These statements were undoubtedly made in good faith; 
however, the veteran is not a doctor nor has he undergone 
medical training.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may experience eruptions or rashes of the skin.  He can 
say that his skin itches or that it comes blotchy.  However, 
he is not competent to say that he has an actual disability 
that is related to his service or to a condition he suffered 
therefrom while he was in service or that it is related to 
his exposure to chemical dioxins.  In other words, there is 
no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the medical evidence does not support the 
veteran's assertions, and as such, service connection for a 
skin disorder, either on a direct basis or on a presumptive 
basis, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  The Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as there was no approximate balance of positive and 
negative evidence of record, reasonable doubt could not be 
resolved in the veteran's favor.


ORDER

1.  Entitlement to service connection for a skin rash claimed 
as secondary to exposure to Agent Orange is denied.

2.  Entitlement to a compensable evaluation for the residuals 
of a gunshot wound to left chest (minor) is denied.

3.  Entitlement to an evaluation in excess of 10 percent for 
a 3 centimeter by 2 centimeter scar on the left chest area, 
the result of a shrapnel fragment wound, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


